PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED SENIORS ASSOCIATION,            
INCORPORATED,
                         Petitioner,
                 v.
SOCIAL SECURITY ADMINISTRATION,                 No. 04-1804
                       Respondent.


NATIONAL TAXPAYERS UNION,
      Amicus Supporting Petitioner.
                                       
               On Petition for Review of an Order
 of the United States Department of Health and Human Services.
                           (C-02-061)

                       Argued: May 26, 2005

                      Decided: August 25, 2005

       Before WILLIAMS and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Petition for review denied by published opinion. Judge Williams
wrote the opinion, in which Senior Judge Hamilton joined. Judge
Shedd wrote a separate concurring opinion.


                            COUNSEL

ARGUED: Robert Ronold Sparks, Jr., SPARKS & CRAIG, L.L.P.,
McLean, Virginia, for Petitioner. Tara Leigh Grove, UNITED
2         UNITED SENIORS ASSOC. v. SOCIAL SECURITY ADMIN.
STATES DEPARTMENT OF JUSTICE, Appellate Staff, Civil Divi-
sion, Washington, D.C., for Respondent. ON BRIEF: Peter D. Keis-
ler, Assistant Attorney General, Mark B. Stern, Michael S. Raab,
UNITED STATES DEPARTMENT OF JUSTICE, Appellate Staff,
Civil Division, Washington, D.C., for Respondent. Michael E. Gelt-
ner, GELTNER & ASSOCIATES, P.C., Washington, D.C., for
Amicus Supporting Petitioner.


                             OPINION

WILLIAMS, Circuit Judge:

   United Seniors Association, Inc. (USA) petitions for review of a
decision of the Department of Health and Human Services’ Depart-
mental Appeals Board (the Board) upholding a determination by an
administrative law judge (ALJ) that envelopes mailed by USA vio-
lated § 1140 of the Social Security Act, 42 U.S.C.A. § 1320b-10
(West Supp. 2005). The Board also upheld a $554,196 civil penalty
imposed by the ALJ against USA. Because we find that § 1140(a)(1)
applies to envelopes, that substantial evidence exists to support the
ALJ’s finding that USA’s envelopes violated § 1140(a)(1), and that
§ 1140(a)(1) is not unconstitutionally vague or overbroad, we deny
the petition for review.

                                  I.

   "More than nine out of ten individuals age[d] 65 and older receive
Social Security benefits," and "about two thirds of [those] Social
Security beneficiaries receive 50% or more of their income from
Social Security." Social Security Basic Facts, available at http://
www.ssa.gov/pressoffice/basicfact.htm (March 23, 2005). Congress,
in 1988, enacted § 1140 in order to combat what it viewed was a rise
in deceptive mailings targeting seniors. 42 U.S.C.A. § 1320b-10. In
passing § 1140, Congress sought to protect Social Security recipients
from potential identity theft, from spending their Social Security ben-
efits on organizations camouflaging as governmental entities, and
from endless solicitations. Congress was concerned that the number
of "[m]ass mailing appeals to Social Security beneficiaries" with "in-
          UNITED SENIORS ASSOC. v. SOCIAL SECURITY ADMIN.             3
accurate and misleading information" was dramatically increasing.
Misleading & Deceptive Mailings to Social Security Beneficiaries,
Hearing Before the Subcommittee on Social Security of the Commit-
tee on Ways and Means, 100th Cong. 2 (1987). Congress also sought
to preserve the line of communication between the SSA and its recipi-
ents because of its fear that if recipients were inundated with decep-
tive mailings, there would be an "increase[d] . . . likelihood that true
Government mailings will be destroyed without being opened."
House Comm. on Ways and Means, 102d Cong., Report on Deceptive
Solicitations 5 (Comm. Print 1992).

   To that end, § 1140 prohibits the misuse of "symbols, emblems, or
names in reference to Social Security" in hopes of preventing confu-
sion by Social Security recipients. Id. In relevant part, § 1140(a)(1)
states the following:

    (a) Prohibited acts

    (1) No person may use, in connection with any item con-
    stituting an advertisement, solicitation, circular, book, pam-
    phlet, or other communication, or a play, motion picture,
    broadcast, telecast, or other production, alone or with other
    words, letters, symbols, or emblems - -

         (A) the words "Social Security", "Social Security
         Account", "Social Security System", "Social
         Security Administration", "Medicare", "Centers for
         Medicare & Medicaid Services", "Department of
         Health and Human Services", "Health and Human
         Services", "Supplemental Security Income Pro-
         gram", "Medicaid", "Death Benefits Update",
         "Federal        Benefit   Information",    "Funeral
         Expenses", or "Final Supplemental Plan", the let-
         ters "SSA", "CMS", "DHHS", or "SSI", or any
         other combination or variation of such words or
         letters . . . in manner which such person knows or
         should know would convey, or in a manner which
         reasonably could be interpreted or construed as
         conveying, the false impression that such item is
4          UNITED SENIORS ASSOC. v. SOCIAL SECURITY ADMIN.
          approved, endorsed, or authorized by the Social
          Security Administration. . . .

Id. By statute, the Social Security Administration (SSA) is charged
with the enforcement of this provision. 42 U.S.C.A. § 1320b-10(d).

   USA is a nonprofit, lobbying and advocacy group organized to
educate and mobilize senior citizens on a variety of issues affecting
them, including Social Security benefits. In 2002, USA reported total
revenues of $24,975,370 and a net profit of approximately $500,000.
USA solicits money and other support from individuals through mass
mailings. USA designs its envelopes to entice recipients to open the
envelopes, and it mails information and solicitations repeatedly to the
same people.

   Two envelopes used by USA form the basis of this action. See
Attachments. The first envelope has the words "SOCIAL SECUR-
ITY" printed in bold letters across the top of the envelope. (Attach-
ment A) The front of the envelope is designed to resemble a FedEx
or express mail letter. There is a box labeled "Handling Instructions"
in which the options "Urgent Alert", "Express Service", and "Stan-
dard Delivery" appear, and the small box beside "Urgent Alert" is
marked with a red check. (J.A. 49.) The envelope also displays a
package tracking number. Around the perimeter of the envelope, the
words "SOCIAL SECURITY ALERT" appear over and over. United
Seniors Association, Inc. is listed as the sender of the letter. (J.A. 49.)
The envelope label also contains a block authorizing delivery without
a signature. On the back of this envelope, the message "—URGENT
— . . . SOCIAL SECURITY INFORMATION ENCLOSED"
appears. (J.A. 50.) The "SOCIAL SECURITY ALERT" border is also
printed on the back of the envelope. (J.A. 50.) The second envelope
in dispute contains essentially the same design, but the "SOCIAL
SECURITY ALERT" border is not present. The second envelope is
a snap mailer, which is opened by pulling off the perforated edge of
the envelope. The snap mailer directs the recipient "TO OPEN
IMMEDIATELY." (Attachment B) The rear of the second envelope
contains the message "SOCIAL SECURITY INFORMATION
ENCLOSED." (J.A. 53.)

  The SSA began receiving complaints concerning USA’s mailings,
and, after a review of USA’s mailings, the SSA determined that USA
          UNITED SENIORS ASSOC. v. SOCIAL SECURITY ADMIN.             5
had violated § 1140(a)(1). Acting on that determination, in September
1996, the SSA began discussions with USA regarding USA’s alleged
breaches of § 1140(a)(1) and continued these discussions until the
issuance of a penalty letter in August 2001. The SSA’s penalty letter
advised USA that it had mailed 554,196 envelopes that violated
§ 1140(a)(1) and imposed a fine of $554,196 — one dollar per enve-
lope. Upon receipt of the penalty letter, USA requested a hearing
before an ALJ, as provided under the Social Security regulations. 20
C.F.R. § 498.109(b)(2004).

   The ALJ held an evidentiary hearing on April 8, 2003, during
which the SSA presented a postal inspector with the United States
Postal Service, who described the misleading nature of USA’s enve-
lopes. The postal inspector testified that USA’s mailers were standard
or third class mail and the additional instructions on the envelopes
such as the tracking number, handling instructions, and authorization
for delivery without signature served no legitimate postal function.
The postal inspector also testified that the red ink used for the "SO-
CIAL SECURITY ALERT" border in contrast to the black ink used
for the sender’s address is a technique generally used by mass mailers
to detract attention from the sender block and focus attention on the
Social Security message. The postal inspector further testified that
from viewing the envelope, it appeared USA was trying to disguise
the mass mailing nature of its envelopes and that a recipient of such
an envelope would "[a]t first glance" believe it to be from the SSA
and to contain Social Security information.

   The SSA also presented testimony from a professor of elder law
employed with the American Association of Retired Persons, who
opined that typical Social Security recipients would believe that
USA’s envelopes "contain[ed] information about their social security
benefit." (Transcript of proceedings before the ALJ, April 8, 2003 at
178.) The professor also testified that the checkmark beside "Urgent
Alert" would direct elder recipients "to the fact that [the information]
was urgent and it was important for them to open [the envelope] very
promptly." (Transcript at 179.) The professor noted that such a tech-
nique was standard for mass marketers "to create a sense of urgency
for the person to open the envelope." (Transcript at 180.) The profes-
sor further testified that a typical elderly Social Security recipient
would be more inclined to open USA’s envelopes than to dispose of
6         UNITED SENIORS ASSOC. v. SOCIAL SECURITY ADMIN.
them because of the prominent display of "Social Security" on the
envelope and because the typical recipient would believe the enve-
lopes were official documents.

   In response, representatives from USA testified that USA wanted
recipients to focus their attention on the message of the mailing, not
USA as the sender. USA’s representatives also conceded that the
envelopes were targeted to senior citizens.

   Based on the testimony and his own review of the contested enve-
lopes, the ALJ found that USA’s envelopes violated § 1140(a)(1) and
that the $554,196 fine was reasonable. USA appealed the ALJ’s deci-
sion to the Board which adopted the ALJ’s decision. The SSA Com-
missioner chose not to exercise her discretion to modify or revise the
Board’s decision and consequently, the ALJ’s decision became the
final decision of the Board. USA has petitioned for review of the
Board’s decision and we have jurisdiction under 42 U.S.C.A.
§ 1320a-7a(e)(West 2003).1 Because the Board adopted the ALJ’s
decision, we review the merits of the ALJ’s decision.

                                  II.

   In its petition for review, USA argues that § 1140(a)(1) does not
apply to envelopes alone, that substantial evidence does not support
the ALJ’s finding that USA’s envelopes violated § 1140(a)(1), and
that § 1140(a)(1) is unconstitutionally vague and overbroad.2 We
address each argument in turn.

                                  A.

                                  1.

  USA’s primary argument is that § 1140(a)(1) does not apply to
envelopes at all. We review de novo questions of law. Crutchfield v.
County of Hanover, 325 F.3d 211, 218 (4th Cir. 2003).
    1
    We have accepted an amicus curiae brief from the National Taxpayers
Union in support of USA urging the court to grant the petition for
review.
  2
    USA does not contest the reasonableness of the civil penalty.
          UNITED SENIORS ASSOC. v. SOCIAL SECURITY ADMIN.               7
   "When interpreting statutes, we start with the plain language." U.S.
Dep’t of Labor v. North Carolina Growers Ass’n, 377 F.3d 345, 350
(4th Cir. 2004). "In fact, ‘when the statute’s language is plain, the sole
function of the courts is to enforce it according to its terms.’" Dis-
cover Bank v. Vaden, 396 F.3d 366, 369 (4th Cir. 2005) (quoting U.S.
ex rel. Wilson v. Graham County Soil & Water Conserv. Dist., 367
F.3d 245, 247 (4th Cir. 2004)). When interpreting a statute, we must
give words their "common and ordinary meaning." Id. If there is an
ambiguity in a statute and "it is apparent that Congress would expect
the agency ‘to speak with the force of law when it addresses [the]
ambiguity’ . . ., a reviewing court must accept the agency’s construc-
tion of that statute so long as it is ‘reasonable.’" Id. (quoting United
States v. Meade Corp., 533 U.S. 218, 229 (2001)).

   As relevant here, § 1140(a)(1) prohibits the use of the words "So-
cial Security" "in connection with any item constituting an advertise-
ment, solicitation, circular, book, pamphlet, or other communication
. . . alone or with other words, letters, symbols, or emblems." 42
U.S.C.A. § 1320b-10(a)(1). USA argues that envelopes are not
included in § 1140(a)(1) because, under the "rule of the last anteced-
ent," the words "other communication" merely modify "advertise-
ment, solicitation, circular, book, and pamphlet" by covering the
contents of those items, and they cannot be read to expand the list to
include envelopes. USA’s argument indicates a misunderstanding of
the rule of the last antecedent. According to the rule of the last ante-
cedent, "a limiting clause or phrase should ordinarily be read as modi-
fying only the noun or phrase that it immediately follows." Barnhart
v. Thomas, 124 S. Ct. 376, 384 (2003). The Supreme Court provided
a simple example of the rule of the last antecedent in Barnhart v.
Thomas: If "parents, who before leaving their teenage son alone in the
house for the weekend, warn him, ‘You will be punished if you throw
a party or engage in any other activity that damages the house,’" the
limiting clause "that damages the house" modifies only the last ante-
cedent "any other activity" and not "a party." Id. Thus, the teenager
could be punished for throwing a party regardless of whether damage
occurred to the house. Id.; see also Jama v. Immigration & Customs
Enforcement, 125 S. Ct. 694, 701 (2005)(applying last antecedent rule
to hold that provision in 8 U.S.C.A. § 1231(b)(1)(E)(vii) stating that
the country to which an alien is deported must accept the alien does
not also apply to § 1231 (b)(2)(E)(i-vi)). In the present case, the rule
8         UNITED SENIORS ASSOC. v. SOCIAL SECURITY ADMIN.
of the last antecedent is not applicable to the words "other communi-
cation" because the words are not limiting or referential. Instead, the
noun phrase "other communication" denotes a member of the list. See
Wilma R. Ebbitt & David R. Ebbitt, Index to English 193 (8th ed.
1990).

   Under the doctrine of ejusdem generis, however, § 1140 does con-
tain a latent ambiguity. According to ejusdem generis, "when a gen-
eral term follows a specific one, the general term should be
understood as a reference to subjects akin to the one with the specific
enumeration." Norfolk & Western Ry. Co. v. Am. Train Dispatchers,
499 U.S. 125, 129 (1991). Applying the doctrine here, "other commu-
nication" should be read to refer only to a communication similar to
"advertisement, solicitation, circular, book, [and] pamphlet." One
could reasonably conceive that envelopes, as folded containers for
messages, and which usually convey only cursory information to a
recipient, are dissimilar to advertisements, solicitations, books, pam-
phlets, and circulars, which are used to persuade, educate, or inform
a recipient on matters more in-depth than just the name and address
of the addressor and addressee. On the other hand, in some instances,
an envelope may convey additional information to a recipient. For
example, a business may state on the outside of an envelope that it
is having a sale in which case the envelope could function like an
advertisement. Thus, because "other communication" "neither plainly
compels nor clearly precludes [USA’s] interpretation, . . . its precise
import is ambiguous and certainly not free from doubt." Humanoids
Group v. Rogan, 375 F.3d 301, 306 (4th Cir. 2004)(internal quotation
marks omitted).

   Because § 1140(a)(1) is ambiguous as to whether envelopes consti-
tute "other communication[s]," we examine the SSA’s interpretation
of the statute. "When a court reviews an agency’s construction of a
statute that it administers, [the court] employs the deferential standard
of review articulated in Chevron U.S.A. Inc. v. Natural Res. Def.
Council, Inc., 467 U.S. 837 (1984)." E.E.O.C. v. Seafarers Int’l
Union, 394 F.3d 197, 200 (4th Cir. 2005). Under Chevron, we "ask
whether the agency’s rule is a permissible interpretation of its organic
statute." Id. at 205. The ALJ, in a formal ruling and after the benefit
of a hearing, determined that the SSA’s position, that "other com-
munication[s]" include envelopes, was a reasonable interpretation of
          UNITED SENIORS ASSOC. v. SOCIAL SECURITY ADMIN.               9
                                                              3
the statute that Congress empowered the SSA to enforce. We have
no difficulty concluding that the ALJ’s determination, that envelopes
are a form of communication that may be prohibited under
§ 1140(a)(1), is a reasonable interpretation of the statute.

   USA argues that we owe no deference to the ALJ’s decision
because this is a matter of pure statutory construction and Chevron
deference therefore is not applicable. We reject USA’s argument.
Congress has entrusted to the SSA and to the Department of Health
and Human Services the protection of the government’s lines of com-
munication with its citizens on matters related to Social Security, 42
U.S.C.A. § 1320b-10(d), and the determination of what communica-
tions threaten these lines "falls squarely within the agency’s" and the
department’s expertise. Seafarers, 394 F.3d at 201 (finding Chevron
applicable because the statutory interpretation at issue involved a
"multitude of issues that fall squarely within the agency’s special
competence"). Accordingly, we defer to the SSA’s interpretation of
§ 1140(a)(1) and conclude that envelopes are "other communica-
tion[s]" under that statute.

                                    2.

   USA next argues that even if envelopes are covered under
§ 1140(a)(1), the contents of an envelope must be examined along
with the envelope itself to determine if the envelope creates a false
impression that it is approved or endorsed by the government. We
agree with the ALJ that the plain language of § 1140(a)(1) supports
a contrary interpretation. Because envelopes themselves are "other
communication[s]" and because an envelope itself can include words,
letters, symbols, or emblems that create a "false impression that such
item is approved, endorsed, or authorized by the Social Security
Administration," the use of the prohibited words, phrases, and abbre-
viations on envelopes alone can violate § 1140(a)(1). 42 U.S.C.A.
§ 1320b-10. For example, if an organization used posters to advertise
for a television broadcast and the posters conveyed the false impres-
  3
   Although the interpretation in this case arises from a formal adjudica-
tion, not a notice and comment rule, the Supreme Court has had no trou-
ble applying Chevron in such cases. See e.g., INS v. Aquirre-Aquirre,
526 U.S. 415, 423-25 (1999).
10        UNITED SENIORS ASSOC. v. SOCIAL SECURITY ADMIN.
sion that the SSA endorsed the posters, the organization could not
defend the posters on the ground that no broadcast viewer could rea-
sonably believe the SSA endorsed the broadcast. Once the viewer
tunes into the broadcast, the misleading poster already will have
accomplished its purpose. Thus, the poster advertisements would con-
stitute a separate "communication" under § 1140(a)(1). Similarly,
once a recipient of a misleading envelope opens the envelope and
begins reading its contents, the deceptive "communication" has served
its purpose.

   USA’s reading of the statute simply does not comport with the
plain language of § 1140(a)(1). We find no error in the ALJ’s conclu-
sion that envelopes alone may violate § 1140(a)(1).

                                 B.

   Next, USA argues (1) that the ALJ erred by finding that its enve-
lopes violated § 1140(a)(1) because the ALJ did not require evidence
that recipients of USA’s envelopes were actually misled and (2) that
a recipient of USA’s envelopes could not reasonably be misled into
thinking the mailings were from or endorsed by the SSA. We address
each claim below.

   We review the ALJ’s factual findings to determine if they are sup-
ported by substantial evidence. 42 U.S.C.A. § 1320a-7a(e). "Substan-
tial evidence is ‘such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.’" Craig v. Chater, 76 F.3d
585, 589 (4th Cir. 1996)(quoting Richardson v. Perales, 402 U.S.
389, 401 (1971)). "It consists of more than a mere scintilla of evi-
dence but may be somewhat less than a preponderance." Id. (quoting
Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966)).

   To violate § 1140(a)(1), the words "Social Security" must be used
"in a manner which [the user] knows or should know would convey,
or in a manner which reasonably could be interpreted or construed as
conveying, the false impression that such item is approved, endorsed,
or authorized by the Social Security Administration." 42 U.S.C.A.
§ 1320b-10. The ALJ found: (1) that USA intended to mislead recipi-
ents into thinking that the SSA authorized, endorsed, or approved
their envelopes; and (2) that a recipient could reasonably construe
          UNITED SENIORS ASSOC. v. SOCIAL SECURITY ADMIN.           11
USA’s envelopes to convey an impression of approval, endorsement,
or authorization by the SSA.

   Addressing USA’s first contention, that the ALJ erred by finding
USA liable without evidence that recipients were actually being mis-
led, we conclude substantial evidence supported the ALJ’s conclu-
sion. The baseline inquiry under § 1140(a)(1) is whether the
envelopes reasonably could be interpreted or construed, to have con-
veyed the false impression that the SSA approved, endorsed, or autho-
rized USA’s envelopes, not whether a recipient in fact interpreted or
construed them in that way. Admittedly, this test creates a relatively
low threshold to support a finding of liability. Nonetheless,
§ 1140(a)(1) provided the ALJ with the authority to find USA liable
under § 1140(a)(1) based on the sample envelopes provided to the
court, even without evidence of actual confusion by recipients.

   USA’s second contention — that no recipient reasonably could
have construed the envelopes to have been endorsed, authorized, or
approved by the SSA — also fails. The ALJ found that the words
"Social Security" on the envelope were "part of an overall design that
clearly conveys the impression that the envelope contains important
Social Security information sent from an official source." (J.A. 32.)
The ALJ found that the envelopes’ address labels gave recipients the
impression that the mailer is from an official source because the
labels resembled express mail or overnight delivery labels. (J.A. 32.)
For example, the address labels contain fake perforations similar to
the perforated labels found on FedEx labels. The ALJ reasoned that
the envelopes’ resemblance to overnight, express mail, or FedEx
labels "impart[ed] an official quality . . . . [because] [a]n overnight
delivery or express mail envelope is expensive to send and the recipi-
ent would understand that this mode of transmission is used to expe-
dite and assure delivery of important information of an urgent
quality." (J.A. 32.) The ALJ further noted that a person "could easily
conclude, based on the use of the words ‘Social Security’ and similar
phrases in conjunction with the envelope’s apparent express or over-
night mode of delivery, that the envelope contained something official
relating to that recipient’s Social Security benefits." (J.A. 33.)
Although the ALJ recognized that, upon close scrutiny of the postage
stamp, a sophisticated recipient could discern that the envelopes were
sent via bulk mail from a non-profit organization and that the enve-
12        UNITED SENIORS ASSOC. v. SOCIAL SECURITY ADMIN.
lopes did not resemble those used by the SSA, the ALJ gave little
weight to these findings in reaching his conclusion because a recipi-
ent, in deciding whether to open the envelope would not immediately
recall what SSA envelopes looked like, nor would a recipient closely
examine the envelope’s postage stamp. Additionally, the ALJ found
that, although a recipient could conclude by closely examining the
envelopes that USA sent the mailers, a recipient still may not be able
to determine whether the SSA approved, endorsed, or authorized the
envelopes. (J.A. 36.)

   In reaching the conclusion that USA’s envelopes violated
§ 1140(a)(1), the ALJ also compared USA’s envelopes to an envelope
that the SSA found to have permissibly used the words "Social Secur-
ity." (J.A. 36.) The SSA approved an envelope which contained the
message "IMPORTANT NEW INFORMATION ENCLOSED ON:
PENDING SENATE ACTION ON THE SOCIAL SECURITY
LOCK BOX BILL." (J.A. 36.) The ALJ distinguished this envelope
by finding that the approved envelope did not include "ambiguous
references to Social Security that might mislead a person into believ-
ing that [this envelope] is from or authorized by the SSA or that it
contains information about a recipient’s Social Security benefits."
(J.A. 36.)

   We conclude that substantial evidence supports the ALJ’s findings.
The repeated references to "Social Security", the "Social Security
Alert" border, the phony handling instructions, and the envelopes’
resemblance to special shipping methods could reasonably lead recip-
ients to believe that the envelopes contain official information relating
to their Social Security benefits that must be dealt with at the earliest
moment. Testimony from the elder law professor confirms that enve-
lopes, such as those used by USA, tend to mislead and confuse elderly
recipients into believing the envelopes bear official business. Given
our deferential standard of review, we affirm the ALJ’s finding that
USA’s envelopes violated § 1140(a)(1).

                                   C.

  Finally, USA argues that § 1140(a)(1) is unconstitutionally vague
and overbroad under the First Amendment. We review such claims de
           UNITED SENIORS ASSOC. v. SOCIAL SECURITY ADMIN.             13
novo. Giovani Carandola, Ltd. v. Bason, 303 F.3d 507, 511 (4th Cir.
2002).4

      In a facial challenge to the overbreadth and vagueness of a
      law, a court’s first task is to determine whether the enact-
      ment reaches a substantial amount of constitutionally pro-
      tected conduct. If it does not, then the overbreadth challenge
      must fail. The court should then examine the facial vague-
      ness challenge. . . .

Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455
U.S. 489, 494-95 (1982)(footnotes omitted).

   In addressing USA’s overbreadth challenge, we note that "the over-
breadth doctrine is ‘strong medicine’ to be applied ‘sparingly and
only as a last resort.’" Am. Life League Inc. v. Reno, 47 F.3d 642, 653
(4th Cir. 1995)(quoting Broadnick v. Oklahoma, 413 U.S. 601, 613
(1973)). "[T]o prevail, an overbreadth [challenge] . . . must demon-
strate that a regulation’s overbreadth is not only real, but substantial
as well, judged in relation to the challenged regulation’s plainly legiti-
mate sweep and also that no limiting construction or partial invalida-
tion could remove the seeming threat or deterrence to constitutionally
protected expression." Bason, 303 F.3d at 513(internal citations omit-
ted).

   USA first contends that by construing § 1140(a)(1) to apply to
envelopes alone, the statute is overbroad because it suppresses the
protected speech within the envelopes. This argument is without
merit. Assuming the contents of USA’s envelopes contained non-
deceptive materials, nothing in § 1140(a)(1), nor in the ALJ’s deci-
sion, prohibits USA from mailing the same information in a non-
deceptive envelope.

   USA next contends that §1140(a)(1) is overbroad because its prohi-
bition on the use of the words "in a manner which reasonably could
  4
    Although USA, in some manner, challenged § 1140(a)(1) as violative
of the First Amendment before the ALJ, the ALJ did not address the
challenge because the ALJ does not have the authority to address consti-
tutional challenges to federal statutes. 20 C.F.R. § 498. 204(c)(2004).
14         UNITED SENIORS ASSOC. v. SOCIAL SECURITY ADMIN.
be interpreted or construed" as conveying the "false impression" of
governmental endorsement amounts to the imposition of strict liabil-
ity upon users of the words. We begin by examining the type of
speech § 1140(a)(1) proscribes. The statute’s prohibition reaches both
commercial and non-commercial speech; however, in both contexts
the prohibition merely restricts the manner in which the words can be
used. The statute’s prohibition on commercial speech need not detain
us long because the overbreadth doctrine does not apply to commer-
cial speech. Hoffman Estates, 455 U.S. at 497. The statute’s prohibi-
tion on non-commercial speech, however, gives us pause.

    Section 1140(a)(1) has two prongs. The first prong of the statute
plainly reaches only deceptive speech by prohibiting uses of the
words that a person "knows or should know would convey" the false
impression of governmental endorsement, approval, or authorization.
Although "[t]he First Amendment protects the right to engage in char-
itable solicitation, [it] . . . does not shield fraud" or deceptive speech.
Illinois v. Telemarketing Assoc., Inc., 538 U.S. 600, 611-612 (2003).
Instead, "like other forms of public deception, fraudulent charitable
solicitation is unprotected speech." Id. (citing Donaldson v. Read
Magazine, Inc., 333 U.S. 178, 190 (1948) (the power to "protect peo-
ple against fraud" has "always been recognized in this country and is
firmly established")). One who intends to mislead individuals into
thinking that the government has endorsed his message is not entitled
to First Amendment protection, nor is one whose message is so
deceptive and misleading that he should have known that the message
conveyed the false impression of governmental endorsement. Cf.
Downs v. L.A. Unified School Dist., 228 F.3d 1003, 1017 (9th Cir.
2000)(observing that private citizens have "no First Amendment right
to speak for the government").

   USA contends that the government can only regulate charitable
solicitation to prevent actual fraud. We disagree. The Court has
acknowledged that a "direct and substantial limitation on protected
activity" can be sustained if "it serves a sufficiently strong, subordi-
nating interest." Village of Schaumburg v. Citizens for a Better Env’t,
444 U.S. 620, 636 (1980). The government has a substantial interest
in protecting Social Security, as the financial lifeline of most senior
Americans, and it has a strong interest in protecting Social Security
recipients from deceptive mailings. Thus, to the extent that
          UNITED SENIORS ASSOC. v. SOCIAL SECURITY ADMIN.             15
§ 1140(a)(1) regulates the manner in which a charity may solicit, it is
constitutional because of the overriding governmental interest.

   The second prong of § 1140(a)(1), however, bars use of the words
"which reasonably could be interpreted or construed as conveying,
the false impression" of governmental endorsement, approval, or
authorization and is the prong to which USA objects. Because this
prong does not require the speaker to have an intent to deceive, the
second prong possibly could reach some protected speech. We recog-
nize, however, that any such non-commercial, non-deceptive speech
protected by the First Amendment constitutes, at most, a minuscule
portion of the speech reached by the statute. In fact, USA has not sug-
gested a single instance in which a use of one of the nineteen pro-
scribed words "reasonably could" be construed as conveying the false
impression of governmental endorsement without also constituting a
use that a "person knows or should know" would convey a false
impression of governmental endorsement. For instance, in this case,
the ALJ found that USA knew or should have known that its enve-
lopes were misleading and that the envelopes reasonably could be
construed as conveying the false impression of governmental endorse-
ment. The second prong thus overlaps significantly with the first
prong. Without evidence of the statute’s substantial burden on pro-
tected speech and in light of the important governmental interests pro-
tected by the statute, we conclude that § 1140(a)(1) is not
unconstitutionally overbroad.

   Having determined that § 1140(a)(1) is not unconstitutionally over-
broad, but that it might burden some protected speech, we turn to
USA’s vagueness challenge. "A statute can be impermissibly vague
for either of two independent reasons. First, if it fails to provide peo-
ple of ordinary intelligence a reasonable opportunity to understand
what conduct it prohibits. Second, if it authorizes or even encourages
arbitrary and discriminatory enforcement." Hill v. Colorado, 530 U.S.
703, 732 (2000). USA contends that a direct-mail organization, such
as itself, cannot discern when uses of the words listed in § 1140(a)(1)
"could reasonably be interpreted or construed as conveying, the false
impression that such item is approved, endorsed, or authorized by the
Social Security Administration."
16        UNITED SENIORS ASSOC. v. SOCIAL SECURITY ADMIN.
   As discussed in our analysis of USA’s overbreadth challenge, the
vast majority of violators of § 1140(a)(1) will be adjudged in viola-
tion under the first prong because they knew or should have known
that their communication would convey a false impression of govern-
mental endorsement. USA contends that the statute’s second prong is
unconstitutionally vague, but does not mount a serious vagueness
challenge to the statute’s first prong. Having determined that the first
prong, will subsume most of the second prong, we reject USA’s
vagueness challenge. "[S]peculation about possible vagueness in
hypothetical situations not before the Court will not support a facial
attack on a statute when it is surely valid in the vast majority of its
intended applications." Hill, 530 U.S. at 733.5

   We therefore reject USA’s constitutional challenges to
§ 1140(a)(1) because "[a]ll that is at issue is a statute that forbids the
impersonation of a federal agency by a private organization bent on
sowing confusion among beneficiaries of a program and thereby
thwarting the purposes it was intended to serve." National Taxpayers
Union v. U.S. Social Security Admin., 376 F.3d 239, 244 (4th Cir.
2004) (Wilkinson, concurring).

                                   III.

   In summary, we affirm the ALJ’s conclusion that § 1140(a)(1)
applies to envelopes and that USA’s envelopes violated § 1140(a)(1),
and we find no merit in USA’s argument that § 1140(a)(1) is uncon-
stitutionally vague or overbroad.

                                   PETITION FOR REVIEW DENIED

  5
   In any event, § 1140(a)(1) is not unconstitutionally vague. It pro-
scribes, in "clear, common" language, American Life League, 47 F.3d at
653, using nineteen specific words and phrases in a manner that could
reasonably confuse or deceive the intended audience. As we noted in
American Life League, the objective standard of reasonableness is not
unconstitutionally vague. Id.
          UNITED SENIORS ASSOC. v. SOCIAL SECURITY ADMIN.             17
SHEDD, Circuit Judge, concurring:

   I agree with my colleagues that substantial evidence supports the
ALJ’s conclusion that the envelopes distributed by United Seniors
Association, Inc. ("USA") bore references to "Social Security" that
violate § 1140 of the Social Security Act. I also agree that § 1140 is
constitutional on its face and that it properly applies to envelopes such
as those at issue in this case. I disagree, however, with the notion that
there is an ambiguity in the statute that calls for deference to the
ALJ’s interpretation. To the contrary, I believe that the statute applies
to USA’s envelopes by its plain terms and contains no ambiguity.

   Section 1140 applies to uses of the phrase "Social Security" (and
other words, phrases, and symbols) "in connection with any item con-
stituting an advertisement, solicitation, circular, book, pamphlet, or
other communication." Thus, the statute applies to USA’s envelopes
if either (1) the envelopes are themselves "other communication[s]"
or (2) the envelopes are "in connection with" an advertisement, solici-
tation, circular, book, pamphlet, or other communication.

   The phrase "other communication" refers to a communication simi-
lar in nature to advertisements, solicitations, circulars, books, and
pamphlets. Unlike my colleagues, I do not believe that this phrase is
ambiguous simply because some envelopes may satisfy this condition
while others may not. That fact does not suggest that the statutory
term is susceptible to multiple reasonable interpretations. It seems
clear to me that an "other communication" must be similar to the
specified items in the nature of the information it conveys, not the
nature of the medium. The statute does not exclude from coverage
any particular medium of communication; it certainly does not
exclude envelopes. Common experience confirms that envelopes may
do more than merely carry contents. For example, direct-mail pieces
often bear external messages urging recipients to pay attention to the
mailing. Such direct-mail pieces are similar to postcards, which bear
not just ordinary postal information but also the sender’s own mes-
sages.

   Any "item" that constitutes a communication similar to the listed
items is covered by § 1140. An envelope is an "item," so the pertinent
question is whether the particular envelope at issue in a given case
18        UNITED SENIORS ASSOC. v. SOCIAL SECURITY ADMIN.
constitutes a communication similar to an advertisement, solicitation,
circular, book, or pamphlet in the nature of the information it con-
veys. These items share a single characteristic: They express mes-
sages from the sender to the recipient concerning the sender’s
business or interest. Thus, an envelope bearing on its surface mes-
sages from the sender to the recipient concerning the sender’s busi-
ness or interest is a communication that is covered by § 1140.
Because USA’s envelopes express USA’s own message related to
time-sensitive Social Security information, they are "other communi-
cation[s]" subject to regulation under § 1140.

   Even if it were not so clear that USA’s message-bearing envelopes
were themselves "other communication[s]," there can be no doubt that
USA used those envelopes "in connection with" their contents. Since
USA acknowledges that the contents of USA’s envelopes were, in
fact, advertisements or solicitations, Brief of Pet’r at 4, § 1140 plainly
applies to the messages printed on those envelopes.